Citation Nr: 1816185	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain with degenerative joint disease, currently evaluated as 10 percent disabling for the period from June 18, 2009, to January 21, 2016.

2.  Entitlement to an increased disability rating for lumbosacral strain with degenerative joint disease, currently evaluated as 20 percent disabling for the period from January 22, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005, including combat service in Iraq, and his decorations include the Combat Action Ribbon and the Purple Heart Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected lumbosacral strain with degenerative joint disease.  The Veteran timely appealed.

In July 2016, a Decision Review Officer increased the disability evaluation to 20 percent for lumbosacral strain with degenerative joint disease, effective January 22, 2016.  Because increased evaluations are available for lumbosacral strain with degenerative joint disease both before and after January 22, 2016; and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has been awarded entitlement to a TDIU, effective the day after he reported ceasing full time work, based on all service-connected disabilities but not solely because of lumbosacral strain. 

In January 2017, the Veteran withdrew his prior request for a Board hearing, in writing.

In June 2017, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's lumbosacral spine with degenerative joint disease is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees, and by additional functional loss due to pain and limited motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not shown.

2.  Throughout the rating period, neurological deficits are shown to be manifested by mild incomplete paralysis of the sciatic nerve of the right lower extremity; moderate or moderately severe incomplete paralysis is not shown.


CONCLUSIONS OF LAW

1.  For the period from June 18, 2009, to January 21, 2016, the criteria for a 20 percent disability rating for lumbosacral strain with degenerative joint disease are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

2.  Throughout the rating period, the criteria for a disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

3.  Throughout the rating period, the criteria for a 10 percent disability rating for associated incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible.  The Veteran was provided with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision.  

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C. § 5103A (a)(2).

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of low back pain and sciatica.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for lumbosacral strain with degenerative joint disease.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, prior to January 22, 2016; and as 20 percent disabling from January 22, 2016, based on evidence of decreased motion.

Rating Criteria for Lumbosacral Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

Factual Background

Historically, during a post-deployment assessment, the Veteran reported "on and off" back pain in the lower back in active service.  During a January 2006 VA examination, the Veteran attributed his back pain to wearing heavy loads in Iraq.  On examination in January 2006, ranges of motion of the lumber spine were full; there was no additional decreased motion with repetitive testing, and no focal motor or sensory deficits.  The assessment at that time was lumbosacral sprain with mild degenerative joint disease per X-ray.

On June 18, 2009, the Veteran filed a claim for an increased rating for his service-connected lumbosacral strain with degenerative joint disease.  He reported experiencing excruciated pain in his back, and reported having radiculopathy down his leg.  He reportedly took a tremendous amount of pain medication to control his pain.

VA records show that the Veteran was treated in July 2009 for numbness, tingling, and outright pain involving all four extremities-with the right lower extremity being the worst.  X-rays taken of the lumbosacral spine in May 2007 had shown some mild narrowing at the L5-S1 disk interspace.  MRI scans of the lumbar spine revealed mild degenerative disc disease with no significant canal or foraminal stenosis.  The examiner noted that the Veteran was working in a very physically demanding job.  The assessment in July 2009 was degenerative disc disease of the entire spine (cervical, lumbar, and thoracic) with neuropathy and possible radiculopathy.

During an August 2009 VA examination, the Veteran reported the onset of low back pain in active service in 2004.  He reported being exposed to a grenade explosion, which threw him back into a wall in Iraq.  He did not receive treatment at the time.  Later he noticed that he had more back pain when sitting or standing up straight, which he related to wearing body armor.  He reported no history of trauma to the spine.  Current symptoms included fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran described the type of pain as tightness; its severity as moderate and lasting for hours; and pain as occurring daily.  The Veteran also reported radiating pain down the right leg to the level of the ball of the foot.  The Veteran also reported severe flare-ups, which occurred weekly and lasted from four-to-five hours.  Precipitating factors were prolonged sitting or standing; reclining on the back was also problematic.  Alleviating factors were use of medications, a warm shower, and rest.  Functional impairment during flare-ups included pain and stiffness resulting in additional limitations in movement.  The Veteran reportedly was able to walk from one to three miles.

Examination of the Veteran's thoracolumbar spine in August 2009 revealed no abnormal spinal curvatures, and revealed no ankylosis.  Detailed motor examination revealed active movement against full resistance; detailed sensory examination and detailed reflex examination were normal.  Ranges of motion of the thoracolumbar spine in August 2009 were to 90 degrees on flexion, to 30 degrees on extension, to 30 degrees on bending to the left and to the right, and to 30 degrees on rotation to the left and to the right.  There was no objective evidence of pain on active ranges of motion or on repetitive motion.  The examiner noted additional limitations of motion after three repetitions-namely, flexion limited to 70 degrees, and extension limited to 20 degrees.  The Veteran was able to rise from a seated position in the chair, walk on his heels and toes, and perform a full squat to the floor without difficulty.  Seated straight leg raising test was negative for radiculopathy.  The August 2009 examiner noted that the Veteran lost less than one week from work in the last twelve months, due to back pain.  The diagnosis was degenerative disc disease.

Nerve conduction studies and electromyograph of tested muscles were normal in August 2009.  There was no evidence of a lumbosacral radiculopathy affecting either lower limb.  The examiner noted that the Veteran's chronic low back pain seemed musculoskeletal in nature, with lumbar tenderness diffusely.  Medications were prescribed, and the Veteran was to start a physical therapy program for lumbar flexibility and core strengthening. In December 2009, a physician noted an injury to a knee while moving furniture. 

In September 2010, the Veteran reported that his low back pain was so severe that he used a TENS unit due to chronic pain on use and flare-ups.

The report of an April 2012 VA general medical examination reveals that the Veteran was able to walk two miles without difficulties, and was able to climb five flights of stairs without difficulties.  He was able to sit for thirty-to-sixty, but had difficulties due to pain.  The Veteran reported that he was unemployed since March 2011 as a packaging technician because of unspecified service-connected disabilities.  The April 2012 examiner noted that the Veteran's lumbosacral strain with degenerative joint disease would limit the Veteran's employment in a physical environment as activities caused an increase in pain and decreased ranges of motion.  In sedentary employment, the Veteran would need frequent breaks to reposition due to discomfort.

VA records show that the Veteran was treated for low back pain in July 2015, after helping a family member move to a new house.  The Veteran reportedly almost fell while holding a heavy box, and he felt a sudden sharp pain in his back.  He reportedly felt somewhat better lately, but he still hurt with strenuous movement.  He reported no radiation of pain to groin or testicles.  On examination, the Veteran had an almost normal gait; there was no focal pain to palpation of paraspinal muscles.  The assessment was strained back musculoskeletal pain.  The Veteran was to apply creams and local heat, and his strained back would take several weeks to resolve.

VA records show that the Veteran underwent a chiropractic consultation in August 2015.  He complained of chronic moderate and intermittent low back pain, right greater than left, with numbness in the right lower extremity occasionally.  He reported that prolonged walking, sitting, standing, and bending increased the pain; and that heat, ice, and rest decreased the pain.  Ranges of motion of the lumber spine in August 2015 were to 40 degrees on flexion with pain, to 30 degrees on extension, and to 20 degrees on bending to the right and to the left.  Neurological evaluation of the bilateral lower extremity was normal.  Soft tissue examination revealed moderate hypertonicity and tenderness of bilateral lumbar paraspinal.

During a January 2016 VA examination, the Veteran reported that he had limited ranges of motion and pain of the thoracolumbar spine.  He reported chronic daily back pain, ranging from Levels 4 or 5 on a scale of 10.  The pain was located over the lower back at the top of the gluteal cleft, and reportedly radiated up towards the shoulder blades.  The Veteran reported flare-ups, triggered by lifting; bending activities; prolonged sitting; and prolonged standing.  The average frequency of flare-ups was three-to-four times weekly.  Their average severity ranged to Levels 7 or 8 on a scale of 10, and their average duration was from 24 to 48 hours.  The Veteran used muscle relaxants and Naproxen to treat symptoms.

Ranges of motion of the thoracolumbar spine in January 2016 were to 60 degrees on flexion, to 15 degrees on extension, to 10 degrees on bending to the right and to the left, to 10 degrees on rotation to the right; and to 20 degrees on rotation to the left.  Pain was noted on bending to the left and on rotation to the left.  Following repetitive testing, there was additional loss of function on ranges of motion.  Flexion was limited to 35 degrees, and extension was limited to 10 degrees.  Muscle spasm and localized tenderness of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability included less movement than normal, and interference with standing.  Straight leg raising test results were negative.  The Veteran did not have radicular pain, and the examiner found no signs or symptoms of radiculopathy.  There was no ankylosis of the spine.  No other neurologic abnormalities or findings relating to the thoracolumbar spine-such as bowel or bladder problems, or pathologic reflexes-were documented.

The January 2016 examiner noted that the Veteran was unable to perform multiple repetitions of bending and twisting due to the service-connected lumbosacral strain with degenerative joint disease.  Kneeling and squatting were limited to five-minute increments.  Walking was limited to 30-minute increments, standing was limited to 45-minute increments, and sitting was limited to one hour increments.

Following the Board's June 2017 remand, a VA nurse practitioner explained that the January 2016 examiner selected "less movement than normal" due to subjective complaints of limited movement by the Veteran; and that neither the clinical examination nor X-rays of the lumbosacral spine support a diagnosis of "favorable ankylosis."  Rather, X-rays revealed minimal degenerative changes; and there was no objective evidence of fusion of the bones of the spine.

VA records, dated in August 2017, show complaints of chronic moderate and constant non-specific low back pain.  The Veteran reportedly moved to a new house in February 2017, and he had to perform all the lifting.  He denied any recent trauma.  Records show that he also underwent chiropractic treatment and acupuncture needling to treat his low back pain.

Analysis

Here, the Board is presented with evidence from differing examiners.  The Board is unconvinced that the Veteran became worse on the date of examination.  Rather, the January 2016 examination seems to be more consistent with the prior lay and medical evidence.  

In this regard, the Veteran's lumbosacral strain with degenerative joint disease has been symptomatic throughout the rating period from June 18, 2009, as indicated by reports of excruciating pain and an assessment of degenerative disc disease and possible radiculopathy in July 2009.  The August 2009 examiner found that severe flare-ups caused functional impairment, and repetitive motion caused additional limitations in ranges of motion.  The Veteran had complained of decreased motion and low back pain so severe that he used a TENS unit in September 2010.  An April 2012 examiner found that physical work activities caused increased pain and further limited motion.  Prolonged walking, sitting, standing, and bending increased the Veteran's pain; and flexion was limited to 40 degrees with pain in August 2015.  Recent examination in January 2016 showed that, following repetitive use testing, flexion was limited to 35 degrees and extension was limited to 10 degrees.  The January 2016 examiner had documented the frequency, duration, characteristics, and severity of flare-ups, as well as functional loss due to low back pain; and estimated the Veteran's functional loss based on the evidence of record.  See, e.g., Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Together, the evidence warrants a 20 percent, but no higher, disability rating throughout the rating period from June 18, 2009.  

Throughout the rating period, the evidence shows that the Veteran can flex his thoracolumbar spine beyond 30 degrees.  He, therefore, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least four weeks during any past 12 months to warrant a disability rating in excess of 20 percent.

In this case, under the general rating formula, the orthopedic component of the Veteran's lumbosacral strain with degenerative joint disease warrants no more than a 20 percent evaluation.  While the Veteran indicated that the symptomatology associated with his service-connected disability is severe, the objective findings consistently fail to show that his disability meets the criteria for a disability rating in excess of 20 percent; and the Board concludes that those findings outweigh his lay assertions regarding severity.  The Board also considered that the Veteran was able to perform duties as a packaging technician and participated in furniture moving up to at least July 2015, activities that a reasonable person would avoid if experiencing severe episodes of back pain.  

As noted above, the Board has considered the Court's holding in Deluca.  Examiners have acknowledged functional impairment in terms of less movement than normal and interference with sitting or standing or bending; and that pain was the primary factor impairing function throughout the rating period.  However, such impaired function still does not satisfy the criteria for a disability rating in excess of 20 percent for a spinal disability.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reported symptoms have been considered, and they support no more than a 20 percent disability rating.  The evidence as a whole does not show that the criteria for a disability rating in excess of 20 percent are approximated.  Nor do spinal disabilities have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.  For these reasons, the Board concludes that a disability rating in excess of 20 percent is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2017).

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, throughout the rating period, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  The Veteran, at times, has reported radiating pain into his right lower extremity and occasional numbness.  These findings were confirmed by the July 2015 examiner, who noted an almost normal gait.

Given the Veteran's credible statements of radiating pain from his back and down his right leg, the identification of mild narrowing at the L5-S1 disk interspace, the assessment of possible radiculopathy, and resolving doubt in favor of the Veteran, the Board finds that a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity is warranted.  38 C.F.R. §§ 4.123, 4.124 (2017).  There is no showing of moderate or moderately severe neurological deficits affecting the right lower extremity.  While the Veteran is competent to describe radiating pain down the right leg, the lack of objective evidence on neurological testing of more than a sensory deficit weighs against the Veteran's lay reports as to the severity of his symptoms.

For the foregoing reasons, the Board finds that the evidence is in favor of a 10 percent, but no higher, disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity.


ORDER

For the period from June 18, 2009, to January 21, 2016, a 20 percent disability rating for lumbosacral strain with degenerative joint disease is granted, subject to the regulations governing the award of monetary benefits.

A disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease is denied.

A disability rating of no more than 10 percent for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


